DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on May 26, 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 13-17, 21, 23-27 and 29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hendrix (US 4,082,917)
	Regarding claim 1, Hendrix discloses a cable spacer (see figure 1) for maintaining positions of a plurality of cables relative to each other, the cable spacer (see figure 1) comprising: a frame (10); a hanger (50) that suspends the frame (10) from a support member (column 4 lines 4-6 and 13-14); and a plurality of clamps (30,35,40;50) that couple the plurality of cables (see figure 5) to the frame to maintain the positions of the plurality of cables (see figure 4), wherein a first clamp (55, 30) of the plurality of clamps cooperates with a region of a first cable of the plurality of cables, the first clamp comprising: a receiver (55) comprising a first arcuate surface defining a first concave pocket that receives the region of the first cable (column 4 lines 7-12); a keeper (90) that is adjustably coupled to the receiver to be adjusted to a first position relative to the receiver (column 4 lines 15-19; lines 28-31), where a portion of the keeper (90) is separated from the first arcuate surface by the region of the first cable received within the first concave pocket, and interferes with removal of the region of the first cable from the first concave pocket (see figure 4); and a locking system (100) adjustably coupled to the keeper to adjust the keeper from the first position to a second position relative to the receiver, and maintain the keeper in the second position, where the portion of the keeper, in the second position, exerts a compressive force on the region of the first cable, urging the region of the first cable into the first concave pocket (column 5 lines 5-25; see figures 6-8).
Regarding claim 3, Hendrix discloses the cable spacer (see figure 1), wherein the receiver (55) comprises a first projection (55a) that projects from a surface of the receiver (see figure 1), and the locking system (100) comprises a locking member (100a,100b) that cooperates with the first projection (55a) to maintain the keeper in the second position (see figures 3-4).
	Regarding claim 4, Hendrix discloses the cable spacer (see figure 1), wherein the locking system (100) comprises a cam pivotal about an axis to urge the locking member (100a,100b) toward the first projection to adjust the keeper (90) from the first position to the second position (see figure 1).
	Regarding claim 5, Hendrix discloses the cable spacer (see figure 1), wherein the locking system (100) comprises a lever (see figures 3 and 4) pivotally adjustable relative to the keeper (90) to cause the locking member (100a,100b) to cooperate with the first projection (55a) to maintain the keeper in the second position (see figures 1, 3 and 4).
	Regarding claim 6, Hendrix discloses the cable spacer (see figure 1), wherein the locking member and a plurality of additional locking members (100a,100b) protrude from an arcuate region of the lever (see figures 1, 3 and 4) to cooperate with the first projection (55a) and a plurality of additional projections of the receiver (55, see figure 1).
Regarding claim 13, Hendrix discloses a clamp (see figure 1) for maintaining a position of a cable (see figure 1), the clamp comprising: a receiver (55) comprising an arcuate surface defining a concave pocket that receives a region of the cable (see figure1); a keeper (90) that is adjustably coupled to the receiver to be adjusted to a first position relative to the receiver (see figure 1), where a portion of the keeper (90) is separated from the arcuate surface by the region of the cable received within the concave pocket, and interferes with removal of the region of the cable from the concave pocket (see figure 1); and a locking system (100) adjustably coupled to the keeper (90) to adjust the keeper (90) from the first position to a second position relative to the receiver (55), and maintain the keeper (90) in the second position, where the portion of the keeper, in the second position, exerts a compressive force on the region of the cable, urging the region of the cable into the concave pocket (see figures 1, 3 and 4).
Regarding claim 14, Hendrix discloses the clamp, wherein the receiver (55) comprises a first projection (55a) that projects from a surface of the receiver, and the locking system (100) comprises a locking member (100a, 100b) that cooperates with the first projection (55a) to maintain the keeper in the second position (see figures 3 and 4).
Regarding claim 15, Hendrix discloses the clamp (see figure 1), wherein the locking system (100) comprises a cam pivotal about an axis to urge the locking member (100a,100b) toward the first projection to adjust the keeper (90) from the first position to the second position (see figure 1).
Regarding claim 16, Hendrix discloses the clamp (see figure 1), wherein the locking system (100) comprises a lever (see figures 3 and 4) pivotally adjustable relative to the keeper (90) to cause the locking member (100a,100b) to cooperate with the first projection (55a) to maintain the keeper in the second position (see figures 1, 3 and 4).
	Regarding claim 17, Hendrix discloses the clamp (see figure 1), wherein the locking member and a plurality of additional locking members (100a,100b) protrude from an arcuate region of the lever (see figures 1, 3 and 4) to cooperate with the first projection (55a) and a plurality of additional projections of the receiver (55, see figure 1).
Regarding claim 21, Hendrix discloses a cable spacer (see figure 1) for maintaining positions of a plurality of cables relative to each other, the cable spacer (see figure 1) comprising: a frame (10); a hanger (50) that suspends the frame (10) from a support member; and a plurality of clamps (30,35,40;50) that couple the plurality of cables to the frame to maintain the positions of the plurality of cables (see figure 4) , wherein a first clamp (55,30) of the plurality of clamps cooperates with a region of a first cable of the plurality of cables (see figure 1), the first clamp (55,30) comprising: a receiver (55) comprising a first arcuate surface defining a first concave pocket that receives the region of the first cable (see figure 1); a guide surface (55a) that extends along a portion of the receiver; a keeper (90) that is adjustably coupled to the receiver to be adjusted from a first position relative to the receiver (55, see figure 1), where a portion of the keeper (90) is separated from the first arcuate surface by the region of the first cable received within the first concave pocket (see figures 1, 4 and 5), to a second position relative to the receiver, where the portion of the keeper exerts a compressive force on the region of the first cable, urging the region of the first cable into the first concave pocket (see figures 1 , 4 and 5); a foot (100) coupled to the keeper (90), wherein the foot (100) contacts the guide surface (55a) to interfere with deformation of the keeper (90) during adjustment of the keeper from the first position to the second position; and a locking system that maintains the keeper in the second position (see figures 1, 4 and 5).
Regarding claim 23, Hendrix discloses the clamp spacer (see figure 1), wherein the receiver (55) comprises a first projection (55a) that projects from a surface of the receiver, and the locking system (100) comprises a locking member (100a, 100b) that cooperates with the first projection (55a) to maintain the keeper in the second position (see figures 3 and 4).
	Regarding claim 24, Hendrix discloses the cable spacer (see figure 1), wherein the locking system (100) comprises a ratchet assembly (see figure 1) that comprises: a plurality of projections (55a) that define a range of different adjustment options for maintaining the keeper (90) in the second position; and a pawl (100a) that engages at least one of the plurality of projections (55a) to interfere with adjustment of the keeper from the second position (see figures 3 and 4).
	Regarding claim 25, Hendrix discloses the cable spacer (see figure 1), wherein the plurality of projections (55a) are linearly arranged along a second arcuate surface of the receiver (55), and the pawl (100a) is formed as a second portion of the keeper (90).
Regarding claim 26, Hendrix discloses the cable spacer (see figure 1), wherein the guide surface is arcuate in shape and has a first radius of curvature (see figure 1) that is not equal to a second radius of curvature of the second arcuate surface of the receiver (see figures 1, 3 and 4).
	Regarding claim 27, Hendrix discloses the cable spacer (see figure 1), wherein the guide surface comprises a bottom of the second arcuate surface (see figure 1).
	Regarding claim 29, Hendrix discloses the cable spacer (see figure 1), wherein the guide surface (55a) comprises a rib (see figure 3) that projects outwardly, away from the second arcuate surface of the receiver (55), and the foot (100) defines a recess  (100a) configured to receive the rib (see figures 3 and 4) to maintain an alignment of the keeper (90) relative to the receiver (55) as the keeper is adjusted between the first position and the second position (see figures 1, 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 4,082,917) in view of Bello (US 6,170,783)
Regarding claim 2, Hendrix discloses the claimed invention except for the cable spacer, comprising an anti-slip material on the first arcuate surface to interfere with axial movement of the region of the first cable within the first concave pocket. Bello teaches a cable spacer, comprising an anti-slip material (50) on a first arcuate surface (see figure 5) to interfere with axial movement of the region of the first cable within a first concave pocket (see figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Hendrix’s cable spacer with an anti-slip material on the first arcuate surface as taught by Bello to provide means for firmly retained the cables in their respective receiver.  
Regarding claim 12, the modified Hendrix discloses the cable spacer (see figure 1), comprising an anti-slip material (50; as taught by Bello) on the keeper to interfere with axial movement of the region of the first cable within the first concave pocket (as taught by Bello; see figure 4 of Bello).
	Regarding claim 22, Hendrix discloses the claimed invention except for the cable spacer, comprising an anti-slip material on the first arcuate surface to interfere with axial movement of the region of the first cable within the first concave pocket. Bello teaches a cable spacer, comprising an anti-slip material (50) on a first arcuate surface (see figure 5) to interfere with axial movement of the region of the first cable within a first concave pocket (see figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Hendrix’s cable spacer with an anti-slip material on the first arcuate surface as taught by Bello to provide means for firmly retained the cables in their respective receiver.  
	Regarding claim 31, Hendrix discloses a cable spacer (see figure 1) for maintaining positions of a plurality of cables relative to each other, the cable spacer (see figure 1) comprising: a frame (10); a hanger (50) that suspends the frame (10) from a support member; and a plurality of clamps (30,35,40;50)  that couple the plurality of cables to the frame to maintain the positions of the plurality of cables, wherein a first clamp (55,30)  of the plurality of clamps cooperates with a region of a first cable of the plurality of cables, the first clamp (40,50) comprising: a receiver (55) comprising a first arcuate surface defining a first concave pocket that receives the region of the first cable (see figure 1); a keeper (90) that is adjustably coupled to the receiver (55) to be adjusted from a first position relative to the receiver (55), where a portion of the keeper (90) is separated from the first arcuate surface by the region of the first cable received within the first concave pocket (see figure 3), to a second position relative to the receiver, where the portion of the keeper (90) exerts a compressive force on the region of the first cable, urging the region of the first cable into the first concave pocket; but Hendrix lacks an anti-slip material on the first arcuate surface to interfere with axial movement of the region of the first cable within the first concave pocket. Bello teaches a cable spacer, comprising an anti-slip material (50) on a first arcuate surface (see figure 5) to interfere with axial movement of the region of the first cable within a first concave pocket (see figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Hendrix’s cable spacer with an anti-slip material on the first arcuate surface as taught by Bello to provide means for firmly retained the cables in their respective receiver.  

Allowable Subject Matter
Claims 7-11 and 18-20 ,28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 7-11,18-20, 28 and 30 are:
Regarding claims 7 and 8, the prior art does not teach or fairly suggest in combination with the other claimed limitations the cable spacer of claim 1, wherein the locking system comprises a threaded fastener that adjustably couples the keeper to the receiver.
Regarding claims 9-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations the cable spacer, wherein the locking system comprises a spring that urges the keeper from the first position to the second position
Regarding claims 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the clamp, wherein the locking system comprises a threaded fastener that adjustably couples the keeper to the receiver.
Regarding claims 19 and 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations the clamp, wherein the locking system comprises a spring that urges the keeper from the first position to the second position.
Regarding claim 28, the prior art does not teach or fairly suggest in combination with the other claimed limitations the cable spacer, wherein the guide surface comprises a first lateral side of the second arcuate surface and a second lateral side of the second arcuate surface, and the foot forms a wall that defines a portion of an aperture formed in the keeper.
Regarding claim 30, the prior art does not teach or fairly suggest in combination with the other claimed limitations the cable spacer, wherein the rib extends along a central region of the second arcuate surface of the receiver, between lateral sides of the second arcuate surface.
These limitations are found in claims 7-11, 18-20, 28 and 30, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bello et al (US 5,700,980), Joffe (US 5,021,612), Flori (US 4,657,284), Dobrinski et al (US 9,570,897), Argyle et al (US 9,444,240) and Quesnel (US 6,135,398) disclose a cable spacer.
Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


August 22, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848